              Case 1:17-cv-06541-ER Document 196 Filed 12/01/20 Page 1 of 3



                                          Counterclaim Defendant Todd Alexander's request to file his
                                          confidential settlement agreement with Counterclaimaint
                                          Vigo Industries, LLC is granted.

                                          It is SO ORDERED.

10 Sentry Parkway
Suite 200 P.O. Box 3001
Blue Bell, PA 19422-3001
Tel (610) 397-6500 Fax (610) 397-0450
www.foxrothschild.com
                                                                       12/1/2020
ELY G OLDIN
Direct No: 610.397.6509
Email: EGoldin@FoxRothschild.com




                                         December 1, 2020
Via ECF
The Honorable Edgardo Ramos
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Re: Kraus USA, Inc. v. Sergio Magarik, et al., Case No. 1:17-cv-06541-ER

Dear Judge Ramos:

       Counterclaim Defendant Todd Alexander submits this letter motion for leave to file a
confidential settlement agreement under seal in support of his pre-motion conference letter dated
November 30, 2020. (See Dkt. No. 191, Pre-Motion Conference Letter.) A copy of the
confidential settlement agreement that Alexander seeks to file under seal is attached hereto as
Exhibit A. Alexander requests that the Court authorize him to file the document on the docket
under a “Selected Parties” viewing level, such that it will be accessible only by the Court and
counsel of record.
        In his pre-motion conference letter, Alexander requested a conference with the Court to
address his anticipated motion for judgment against Counterclaimant Vigo Industries, LLC with
respect to its counterclaims against Kraus and Alexander. The Court granted Alexander’s
request, and the conference is scheduled for December 3, 2020. (See Dkt. No. 193, Order
Granting Request for Pre-Motion Conference.) As set forth in Alexander’s letter, the
forthcoming motion will show that the counterclaims are barred by a stipulation of dismissal and
a confidential settlement agreement that resolved a parallel case that Vigo filed against
Alexander and a third party in the District of New Jersey. (See Dkt. No. 191.) Vigo also
references the confidential settlement agreement several times in its counterclaims, which are
          Case 1:17-cv-06541-ER Document 196 Filed 12/01/20 Page 2 of 3




The Honorable Edgardo Ramos
December 1, 2020
Page 2

based in large part on Kraus and Alexander’s alleged conspiracy to breach the settlement
agreement. (Id. at pp. 2-3.)
        “[T]he Second Circuit strongly endorses the confidentiality of settlement agreements in
virtually all cases.” Schoeps v. Museum of Modern Art, 603 F. Supp. 2d 673, 676 (S.D.N.Y.
2009) (citing United States v. Glens Falls Newspapers, Inc., 160 F.3d 853, 857 (2d Cir.1998) and
Palmieri v. State of New York, 779 F.2d 861, 864 (2d Cir.1985)). Consistent with this policy,
courts in this Circuit have granted requests for leave to file confidential settlement agreements
under seal. See, e.g., Sulzer Mixpac AG v. DXM Co., Ltd., Civ. A. No. 19-9404, 2020 WL
3619047, at *2 n. 2 (S.D.N.Y. July 2, 2020) (discussing order granting leave to file sealed copy
of parties’ prior settlement agreement).

        This Court should likewise grant leave to file the subject confidential settlement
agreement under seal. The public has no interest in the contents of the settlement agreement
between Alexander and Vigo, and thus, no public interest will be harmed if the Court allows
Alexander to file it under seal. Moreover, the parties to the settlement agreement agreed to keep
it confidential, and maintaining its confidentiality will promote potential settlement in this case
and the parties’ other, ongoing state and federal litigation.

                                              * * *

       For the reasons set forth above, Alexander requests leave to file Exhibit A under seal in
support of his pre-motion conference letter dated November 30, 2020.


                                                     Respectfully,




                                                     Ely Goldin
Enclosures
cc:    All Counsel of Record (via ECF.)
Case
 Case1:17-cv-06541-ER
      1:17-cv-06541-ER Document
                        Document194-1
                                 196 Filed
                                      Filed12/01/20
                                            12/01/20 Page
                                                      Page31ofof31




                    EXHIBIT A
TO BE FILED UNDER SEAL
